*52Plea in bar —■ Recites the condition of the bond given by the guardian, and says, that the plaintiff is a minor under the age of twenty-one years, that he is and ever has been ready to account to the judge of probate, but had never been called upon by the judge or the plaintiff to render his account, and that by law no action will lie against him, until he has been duly called upon for his account by the judge- of probate, agreeable to the condition of his said bond, and has refused — Demurrer — Judgment plea sufficient.